DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant presented further arguments regarding the election of species. These arguments are not timely since the requirement was deemed proper in the Office Action dated 5/20/2022 and was made FINAL.  Further, the teachings cited by the Applicant on pages 13-14 of the specification do not provide any specificity with respect to the features, combinations, and/or embodiments of the present application. The language cited by the Applicant is clearly generic boilerplate language with no real link between this language and the disclosed features of the application.  As such, the generic boilerplate language does not overcome the clear language delineating the various embodiments. Specifically, the specification itself delineates species A2-F2 by depicting the mutually exclusive embodiments that are clearly indicated by the different “A” paths to the different species in FIG. 12.  Indeed, the specification discloses that these different “A” paths are clearly different embodiments on pages 12-13 of the specification, which states:

    PNG
    media_image1.png
    482
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    748
    media_image2.png
    Greyscale

The specification consider species A2-F2 to be different embodiments, i.e., species, when reading the above passage in conjunction with the visually different “A” paths in FIG. 12.  The specification (that the Applicant has drafted) clearly indicates the different species. 

Information Disclosure Statement
In the Office Action dated 5/20/2022, it was indicated that the information disclosure statement filed 9/17/2019 failed to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the reference listed as:

    PNG
    media_image3.png
    45
    577
    media_image3.png
    Greyscale

had not been considered at that time since the copy that was submitted was unreadable and illegible.  However, the Examiner has now considered the reference using a more legible copy that is attached to this Office Action and cited in the accompanying Notice of References Cited.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3 and 11-13 are objected to because of the following informalities:
in claim 3, lines 1-2: “the obtaining corneal tissue for a corneal graft” should be “the obtaining of the corneal tissue for the corneal graft”;
in claim 11, lines 1-2: “the obtaining corneal tissue for a corneal graft” should be “the obtaining of the corneal tissue for the corneal graft”;
in claim 12, lines 1-2: “the surgically implanting the corneal graft in a cornea” should be “the surgically implanting of the corneal graft in the cornea”; 
in claim 13, line 1: the second comma should be deleted; and
in claim 13, lines 1-2: “the surgically implanting the corneal graft in a cornea” should be “the surgically implanting of the corneal graft in the cornea”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0033420 (Christie)(previously cited) in view of U.S. Patent Application Publication No. 2015/0305927 (Walter).
To the extent that it can be argued that all the features taught by Christie are not provided in a single embodiment, Christie discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Christie, and/or because it is a simple substation of one known element for another to obtain predictable results.
Christie teaches a method of compensating for refractive error; comprising: obtaining corneal tissue for a corneal graft (obtaining the corneal flap 5008 of Christie; FIG. 65 of Christie); applying an annular implant 5000 to a central portion of the corneal graft (applying the implant 5000; paragraphs 0117 and FIG. 65 of Christie); wherein the annular pattern has a center point (the center point of the mask 34 of Christie; FIGS. 4-5 of Christie); surgically implanting the corneal graft in a cornea (replacing the corneal flap; paragraphs 0309-0317 of Christie); and positioning the center point of the annular pattern proximate a visual axis of the eye (paragraphs 0014-0017, 0147-0148, and 0309-0317 of Christie; FIGS. 4-5 of Christie).
Christie teaches that the implant may be a corneal inlay (paragraphs 0102 and paragraphs 0138 of Christie). Walter teaches that a corneal tattoo T may be an alterative to a corneal inlay (paragraph 0063 of Walter; FIGS. 3I-3J of Walter).  The corneal tattoo T of Walter comprises ink (paragraphs 0058 and 0091 of Walter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the corneal tattoo of Walter in place of the corneal inlay 5000 of Christie since it is a simple substitution of one known element for another to obtain predictable results and/or there is less solid material placed in the cornea.
With respect to claim 2, the combination teaches or suggests a method of compensating for refractive error; comprising: 
obtaining corneal tissue for a corneal graft (obtaining the corneal flap 5008 of Christie; FIG. 65 of Christie); 
applying surgical ink to a central portion of the corneal graft in an annular pattern surrounding a central uninked portion thereby creating a small aperture optics feature (applying the annular corneal tattoo of Walter on the corneal flap 5008; paragraphs 0117 and FIG. 65 of Christie); 
wherein the annular pattern and the central uninked portion have a center point (the center point of the annular corneal tattoo of Walter; FIGS. 4-5 of Christie; FIGS. 3I-3J of Walter);
surgically implanting the corneal graft in a cornea  of an eye (replacing the corneal flap; paragraphs 0309-0317 of Christie); and 
positioning the center point of the annular pattern and the central unlinked portion proximate a visual axis of the eye (paragraphs 0014-0017, 0147-0148, and 0309-0317 of Christie; FIGS. 4-5 of Christie), thereby providing a correction for the refractive error by application of the small aperture optics feature.
With respect to claim 3, the combination teaches or suggests that the obtaining corneal tissue for a corneal graft further comprises selecting the corneal tissue for the corneal graft to be autologous (selecting the corneal flap 5008 of Christie; FIG. 65 of Christie).
With respect to claim 11, the combination teaches or suggests that the obtaining corneal tissue for a corneal graft further comprises selecting the corneal graft to be a lenticle that has been surgically removed from the cornea (selecting the corneal flap 5008 of Christie; FIG. 65 of Christie).
With respect to claim 12, the combination teaches or suggests  that the surgically implanting the corneal graft in a cornea further comprises reinserting the corneal graft to which surgical ink has been applied into the cornea from which the corneal graft was removed (replacing the corneal flap 5008 of Christie; paragraphs 0309-0317 of Christie).
With respect to claim 13, the combination teaches or suggests that the surgically implanting the corneal graft in a cornea further comprises storing the corneal graft for a period of time (storing the corneal flap 5008 of Christie in the position shown in FIG. 65 until the implant 5000 is put into position; paragraphs 0309-0317 of Christie) and reinserting the corneal graft into the cornea at a later time (replacing the corneal flap 5008 of Christie; paragraphs 0309-0317 of Christie).

Double Patenting
Claims 2, 3, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of copending Application No. 17/327142 (the reference application) in view of U.S. Patent Application Publication No. 2005/0033420 (Christie).
Claim 22 of the reference application has all the features of claim 2, 3, and 11-12 of the present application except positioning the center point of the annular pattern and the central unlinked portion proximate a visual axis of the eye.  Christie teaches that the visual axis of the eye is a suitable location for the annular pattern (paragraphs 0014-0017, 0147-0148, and 0309-0317 of Christie; FIGS. 4-5 of Christie).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the center point of the annular pattern and the central unlinked portion proximate a visual axis of the eye as suggested by Christie since a location is required and Christie teaches one such location.
Claim 22 of the preference application, as modified in the preceding paragraph, has all the features of claim 13 of the present application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The Applicant's arguments filed 6/15/2022 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 6/15/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 6/15/2022, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Double patenting rejection
The Applicant did not address the double patenting rejection.  The Examiner cannot find a reason to withdraw it.
Prior art rejections
The Applicant’s arguments with respect to claims 2-3 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of claim rejections that were necessitated by the claim amendments filed on 6/15/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Kremer/Primary Examiner, Art Unit 3791